Citation Nr: 1439286	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-19 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right knee disorder. 

2.  Entitlement to service connection for a right knee disorder. 

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1979 to April 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  By that rating action, the RO declined to reopen a previously denied claim for service connection for a right knee disorder, intraarticular lipoma.  The RO also denied the Veteran's claim of entitlement to TDIU.  The Veteran appealed this rating action to the Board. 

In October 2010 and March 2013, the Veteran presented sworn testimony before a Decision Review Officer and the undersigned at hearings conducted at the RO and via video conference, respectively.   Copies of the hearing transcript have been associated with the Veteran's physical claims files.   At the March 2013 hearing before the undersigned, the Veteran, through his attorney, submitted additional evidence (private treatment report, Social Security records and medication list) along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in a supplemental statement of the case is not required.  38 C.F.R. § 20.1304 (2013).  The Board finds, however, that a remand is necessary for reasons that are outlined in the remand section below. 

In the decision below, the Board will reopen a previously denied claim for service connection for a right knee disorder and will remand the underlying claim for service connection for this disability, as well as the issue of entitlement to TDIU, to the RO for additional development as outlined below.  


FINDINGS OF FACT

1.  By a final January 2002 rating action, the RO denied service connection for a right knee disability because there was no evidence of a nexus between any current right knee disability and in-service clinical findings of internal right knee derangement, nor was there evidence of any continuity of treatment of the right knee since the Veteran's discharge from military service in April 1983.   

2.  By a final March 2005 rating action, the RO declined to reopen a previously denied claim for service connection for a right knee disorder because there was no evidence of any nexus between the Veteran's current right knee disability and his period of military service. 

3.  The evidence received since the RO's final March 2005 rating action is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating a claim for service connection for a right knee disorder (i.e., evidence that the Veteran has a right knee disorder that had its onset during his period of active military service).


CONCLUSIONS OF LAW

1.  The March 2005 rating decision, wherein the RO declined to reopen a previously denied claim for service connection for a right knee disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the final March 2005 rating decision is new and material, and the claim for service connection for a right knee disorder is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Before addressing the merits of the new and material evidence issue on appeal, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Specific to requests to reopen a previously denied claim, the veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that nothing in the Act shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108. 

The Board is granting the Veteran's petition to reopen a previously denied claim for service connection for a right knee disability in the decision below, and remanding the underlying claim to the RO for additional development.  Consequently, a determination on whether the VCAA's duty to notify and assist provisions were satisfied is unnecessary at this point pending further development and the readjudication of this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

II. Reopening Analysis

The Veteran seeks to reopen a previously denied claim for service connection for a right knee disorder. 

Generally, a claim which has been finally denied in a Board decision or RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 48 (1997). 

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening. "  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran essentially contends that he has a right knee disability that had its clinical onset during military service. 
 
By a March 2005 rating action, the RO declined to reopen a previously denied claim for service connection for a right knee disorder.  In denying the claim, the RO upheld a January 2002 rating decision, wherein it had denied service connection for a right knee disorder because there was no evidence of a nexus between any current right knee disability and inservice clinical findings of internal right knee derangement, nor was there evidence of any continuity of treatment of the right knee since the Veteran's discharge from military service in April 1983.  The Veteran was informed of the RO's March 2005 decision that month, but did not appeal.  There was also no relevant evidence added to the file during the applicable one year appeal period.  The RO's March 2005 rating action is, therefore, final.  38 C.F.R. § 7105. 

The Veteran sought to reopen his previously denied claim for service connection for a right knee disability in 2006.  (See Veteran's representative's statement to the RO, dated in October 2007).  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans, supra.  Here, the last final denial of the claim is the RO's March 2005 decision.  Furthermore, for purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence that was of record at the time of the RO's final March 2005 rating action included the Veteran's service treatment records and post-service VA treatment and examination reports, dated from December 2001 to November 2004.  
Evidence received since the RO's final March 2005 rating decision includes, but is not limited to reports, dated in July 2007, April 2011 and April 2013, prepared by R. G., M. D. (July 2007) and S. H., M. D.  After a review of the Veteran's medical records, Dr. R. G. and Dr. S. H. opined that it was "very likely" and that it was at least as likely as not that the Veteran's "injury" and "current medical condition" may have occurred and was related to his previous injury during military service, respectively.  (See July 2007 and April 2011 reports, prepared by R. G., M. D. and S. H., M. D.).  In an April 2013 report, Dr. S. H. indicated that the Veteran had received an injury to his right knee during military service that had required continuous treatment and intervention.  Dr. S. H. concluded in April 2013 that the Veteran's "problem" was at least as likely as not related to his previous injury that he received during military service.  (See April 2013 report, prepared by S. H., M. D.).  These reports are new because they were not of record at the time of the RO's March 2005 rating action.  They are also material.  They are material because they address the nature and etiology of the Veteran's right knee complaints and relate current right knee disability to his period of military service, to include his in-service treatment for his right knee (Dr., S. H.'s April 2013 report).  Accordingly, the above-cited private physicians' opinions raise a reasonable possibility of substantiating the claim for service connection for a right knee disorder.  Therefore, the claim is reopened.  Shade, supra.  


ORDER

New and material evidence having been received, the claim for service connection for a right knee disorder is reopened; to this extent the appeal is granted


REMAND

With respect to the merits of the Veteran's claim for a right knee disorder, the Board has determined that further development is warranted; specifically, to schedule the Veteran for a VA examination to determine the etiology of his current right knee disorder and to obtain outstanding VA and private treatment reports.

The Veteran contends he has had right knee problems as a result of having sustained several injuries to his right knee joint during military service.  

The Veteran's service treatment records show, in pertinent part, that he had injured his right knee playing basketball in August 1982.  X-rays of the right knee at that time were negative for any fracture or dislocation.  An assessment of Grade II medial collateral tear, partial anterior cruciate tear and possible medical meniscus tear were entered.  The Veteran's right knee was immobilized with a brace and he was prescribed crutches.  In early October 1982, the Veteran re-injured his right knee after he fell ascending the stairs on his crutches.  When seen in the orthopedic clinic, the examining clinician entered an assessment of contusion-abrasions to the right knee.  A cylinder cast was applied.  The Veteran was placed on a L2 limited profile that involved no prolonged standing (more than five (5) minutes), walking and carrying more than five (5) pounds.  

When the Veteran was seen in emergency care in late October 1982, the examining clinician entered an assessment of internal derangement of the right knee.  In mid-February 1983, the Veteran bumped his right knee while moving furniture.  The examining clinician diagnosed him with effusion of the right knee and medial collateral injury of the right knee.  In late March 1983, the Veteran was separated from active military service.  A March 1983 service discharge examination report reflects that his lower extremities were evaluated as "abnormal."  The examining physician noted that he had internal derangement of the right knee.  On an accompanying Report of Medical History, the Veteran reported that he had had bone, joint or other deformity and arthritis, rheumatism or bursitis and lameness.  He indicated that he had had a "trick" or locked knee.  The examining physician reported, in part, that the Veteran had internal derangement of the right knee that was injured while playing basketball in August 1982.  When seen for an orthopedic consult in April 1983, the Veteran's right knee was positive for entrapment that reproduced symptoms.  There was evidence of crepitus and the right knee was painful, whereas the left knee was pain-free.  The examining clinician entered an assessment of patella-femoral arthrosis.  The examiner noted that he could not find any evidence of instability of the right knee, especially when compared to the left knee.  The examiner recommended that the Veteran remain on a L2 physical profile for 30 days with no running.  

Post-service evidence of record includes VA and private opinions that are against and supportive of the claim.  In June 2008, VA examined the Veteran to determine the etiology of his right knee disability.  After a review of the claims file, to include the above-cited service treatment records and physical evaluation of the Veteran's right knee, the VA examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's right knee disabilities (mild intrasubstance degeneration of the posterior horn medial, and posterior horn lateral meniscus) were caused by or a result of his internal derangement of the knee (IDK) based on literature.  The VA examiner indicated that a magnetic resonance imaging scan of the right knee, performed by VA in January 2002, did not reveal IDK.  

The June 2008 VA examiner further reasoned that according medical literature,  IDK was a chronic knee disorder that was due to torn, ruptured or deranged meniscus of the knee or a partial or complete cruciate rupture with or without injury to the capsular ligament of the knee that resulted in ongoing or intermittent signs and symptoms, such as pain, instability or abnormal mobility of the knee.  The VA examiner noted that IDK was a mechanical disorder that interfered with normal joint motion and/or mobility; that a classic cause of IDK was an interposed fragment of soft issue or bone that becomes interposed between the articular surfaces; and, that the most common IDK was a torn meniscus.  (See June 2008 VA examination report).  The Board finds the June 2008 VA examiner's opinion to be of high probative value as evidence against the claim because he provided medical reasoning for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Evidence in support of the claim includes reports, dated in July 2007, April 2011 and April 2013 prepared by R. G., M. D. (July 2007) and S. H., M. D.  After a review of the Veteran's medical records, Dr. R. G. and Dr. S. H. opined that it was "very likely" and that it was at least as likely as not that the Veteran's "injury" and "current medical condition" may have occurred and was related to his previous injury during military service, respectively.  (See July 2007 and April 2011 reports, prepared by R. G., M. D. and S. H., M. D.).  In an April 2013 report, Dr. S. H. indicated that the Veteran had received an injury to his right knee during military service that had required continuous treatment and intervention.  Dr. S. H. concluded in April 2013 that the Veteran's "problem" was at least as likely as not related to his previous injury that he received during military service.  (See April 2013 report, prepared by S. H., M. D.).  The Board finds the above-cited private physicians' opinions to be of minimal probative value in support of the Veteran's claim for service connection for a right knee disorder because they are vague and are without rationale.  Id. 

VA examination

The Board notes that the June 2008 VA examiner's unfavorable opinion, while well-reasoned, did not include consideration of the above-cited favorable private medical opinions.  Thus, based on the foregoing, the Board finds that prior to further appellate review of the claim for service connection for a right knee disability, the Veteran should be afforded another VA examination that takes into account all the evidence of record, namely the favorable private opinions of record. 

VA Records

During the March 2013 hearing before the undersigned, the Veteran testified that he had continued to seek current treatment for his right knee from the VA Medical Center in Montgomery, Alabama, as well as since 1988/1989.  VA treatment and examination records from this VAMC, dated from December 2001 to July 2012, have been associated with the record, to include those uploaded to the Veteran's Virtual VA electronic claims file.  However, treatment records, dated from 1988/1989 to December 2001, as well as those dated from July 2012, are absent.  As these records might contain evidence as to the etiology of the Veteran's right knee disorder, they should be secured on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).


TDIU claim

Given that a further adjudication of the service connection claim could affect the TDIU claim, the two issues are inextricably intertwined, and no Board adjudication of the TDIU claim is warranted until all remand actions have been accomplished. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain and associate with the claims files all pertinent VA treatment records from the VAMC in Montgomery, Alabama of the Veteran, dated from 1988/1989 to December 2001, as well as those dated from July 2012.  All efforts to obtain these records must be documented in the claims file.

2.  After any additional evidence is received pursuant to directive one (1) and associated with the Veteran's physical claims file or uploaded to his Virtual VA electronic claims file, schedule him for a VA examination by an appropriate specialist to determine the etiology of any currently present knee disorder(s) found on examination.  

The claims file and Virtual VA file must be made available to the examiner in conjunction with the examination.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation. 

The VA examiner must review the claims file and Virtual VA file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently identified right knee disorder had its onset during or is otherwise etiologically related to the right knee injuries sustained by the Veteran in August and October 1982 and February 1983 that resulted in him being separated from active military service with a diagnosis of internal derangement of the right knee. 

In offering his or her respective assessment, the VA examiner or other examiner must acknowledge and discuss the Veteran's service treatment records, to specifically include the August and October 1982 and February 1983 right knee injuries and resulting diagnosis of internal derangement of the right knee; June 2008 VA examiner's opinion; July 2007, April 2011 and April 2013 opinions, provide by R. G., M. D. (July 2007 opinion) and S. H., M. D.

All findings, along with a fully articulated medical rationale for each opinion expressed, should be set forth in an examination report.  In addition, the examiner must acknowledge and discuss lay evidence regarding any continuity of symptomatology since service. 

If the examiner determines that he or she is unable to provide the requested medical opinion without resort to speculation, this should be indicated in his or her report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Then, readjudicate the claim for service connection for a right knee disability and entitlement to TDIU.  If either claim remains denied, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


